DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, paragraph 3, filed January 17, 2022, with respect to the drawing objection for failing to show every feature of the invention specified in the claims, have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant's arguments filed January 17, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Rudolph does not teach a barrier control system wherein all the barrier elements have a cavity on one end and a protrusion on the opposite end is noted but is not considered persuasive because Rudolph satisfies this broad limitation with multiple different interpretations.  Applicant has not limited the sediment control system to having opposing free ends.  Thus the sediment control system can be interpreted as only including the 2 leftmost barrier elements in Fig. 1 such that all barrier elements include a cavity on the leftmost end and a protrusion on the rightmost end.  Applicant has also not defined the cavity and protrusion in each end of the barrier elements with the exception of the first end of the first and second barrier elements.  Thus the ends of the barrier elements adjacent the fence posts can be considered to include both a cavity and a protrusion as shown in Fig. 5.  In this case, the sediment control system can be interpreted as including all of the barrier elements.  Examiner suggests limiting the sediment control system to “a plurality of barrier elements configured to be connected together end to end between opposing free ends of the system” and moving the limitations regarding the protrusion and cavity from the fourth paragraph to the last paragraph in claim 1 for clarity (e.g. “wherein all of the barrier elements include a protrusion at 
Applicant’s argument that the combination of the Rudolph and Farrell references would destroy the intended purpose of the invention being modified because if every element of Rudolph had a protrusion and a cavity, the elements of Rudolph would be unable to engage fence posts on the ends of each section is noted but is not considered persuasive because although the Examiner agrees with this statement, the claim limitation of “all barrier elements in the sediment control system include a cavity on one end and a protrusion on an opposite end” is overly broad and unclear as described above and below.  Thus, Rudolph is capable of satisfying this limitation with multiple different interpretations.
Examiner notes that should Applicant overcome the combination of Rudolph and Farrell, it appears that a combination of Gaston (US 6,449,897) and Rudolph would render the claimed invention obvious.  Gaston discloses a sediment control system with interlocking barrier elements that have the claimed shape (e.g. Fig. 11) and the claimed protrusions/cavities but do not include only one channel in the angled portions.  Rudolph discloses only one channel in the angled portions as described below.
Examiner notes that the notch of claims 21 and 27 is broadly defined.  In fact, the notch is only described in terms of having a depth which suggests a vertical distance.  A reading of the specification, however, suggests that the depth is a horizontal distance.  A notch in the corner of the barrier element as shown in the figures would cause the barrier element to tip over if the horizontal depth is too large and the barrier element is placed on the flat ground.  Such a notch would therefore not be obvious in a typical barrier element.  Examiner suggests clarifying the claimed invention to define the location of the notch, the direction of the depth, and the size of the depth to overcome the prior art of record.
Drawings
The drawings were received on January 17, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 16, 19 and 21-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the wording of “wherein all barrier elements in the sediment control system include a cavity on one end and a protrusion on an opposite end” in the last paragraph is confusing.  It is unclear whether the cavity and protrusion are the same as or different than, and in addition to, the cavity and protrusion recited in lines 13-14 because of the double positive recitation of “a cavity” and “a protrusion”.  For purposes of examination, the examiner interprets that the barrier elements have a single cavity at one end and a single protrusion at an opposite end.  Examiner suggests moving the limitations regarding the protrusion and cavity from the fourth paragraph to the last paragraph for clarity (e.g. “wherein all of the barrier elements include a protrusion at one end and a cavity at an opposite end, the protrusion of each barrier element configured to matingly engage with the cavity of another barrier element to prevent separation of the barrier elements, and the protrusion and cavity extending along an entire height of the barrier elements to prevent soil from being uncontrollably discharged to undesired locations”).  Claims 6 and 21-26 are rejected for depending from a rejected claim.
Regarding claim 16, the wording of “wherein all barrier elements in the sediment control system include a cavity on one end and a protrusion on an opposite end” in the last paragraph is confusing.  It is unclear whether the cavity and protrusion are the same as or different than, and in addition to, the cavity and protrusion recited in lines 18-19 because of the double positive recitation of “a cavity” and “a protrusion”.  For purposes of examination, the examiner interprets that the barrier elements have a single cavity at one end and a single protrusion at an opposite end.  Examiner suggests moving the limitations regarding the protrusion and cavity from lines 18-25 to the last paragraph for clarity (e.g. “wherein all of the barrier elements include a protrusion at one end and a cavity at an opposite end, the protrusion of each barrier element configured to matingly engage with the cavity of another barrier element to prevent separation of the barrier elements, and the protrusion and cavity extending along an entire height of the barrier elements to prevent soil from being uncontrollably discharged to undesired locations”).  Claims 19 and 27-32 are rejected for depending from a rejected claim.
Claims 28-30 recite the limitation “The sediment control system of claim 27” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that claim 27 is drawn to a method and not a system.
Claim 31 recites the limitation “The sediment control system of claim 16” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that claim 16 is drawn to a method and not a system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 16, 19, 21-24, 26-30 and 32 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 2017/0191286) in view of Farrell (WO 2020/064321).
Regarding claim 1, Rudolph discloses a sediment control system (e.g. 101, Fig. 1), the system comprising: a first barrier element having a first end, a second end, a front side, a back side, a bottom side and a top side (e.g. leftmost 303, Fig.’s 1, 8 and 9), the front side having a first angled portion that extends from a front vertical side portion to the top side (e.g. Fig.’s 8 and 9, with angled portion similar to 109 in Fig.’s 2 and 3), the back side having a second angled portion that extends from a back vertical side portion to the top side (e.g. Fig.’s 8 and 9, with angled portion similar to 109 in Fig.’s 2 and 3) and the top side free of any channels (e.g. Fig.’s 8 and 9); only one channel disposed in the first angled portion or the second angled portion (e.g. Fig. 8, similar to 206 in Fig. 5); a second barrier element having a first end, a second end, a front side, a back side, a bottom side and a top side (e.g. adjacent 303, Fig.’s 1, 8 and 9), the first end of the first barrier element including a protrusion that matingly engages with a cavity disposed in the first end of the second barrier element to prevent the separation of the first and second barrier elements (e.g. integral protrusion 401 and cavity 305, Fig.’s 1, 8 and 10, paragraph 0034), the front side of the second barrier having a first angled portion that extends from a front vertical side portion to the top side of the second barrier (e.g. Fig.’s 8 and 9, with angled portion similar to 109 in Fig.’s 2 and 3), the back side of the second barrier having a second angled portion that extends from a back vertical side portion to the top side of the second barrier (e.g. Fig.’s 8 and 9, with angled portion similar to 109 in Fig.’s 2 and 3) and the top side of the second barrier free of any channels (e.g. Fig.’s 8 and 9); only one channel disposed in the first angled portion of the second barrier or the second angled portion of the second barrier (e.g. Fig. 8, similar to 206 in Fig. 5); and wherein all barrier elements in the sediment control system include a cavity on one end and a protrusion on an opposite end (e.g. wherein the sediment control system only includes the 2 leftmost barrier elements in Fig. 1 such that all barrier elements include a cavity on the leftmost end and a protrusion on the 
Regarding claim 6, the combination of Rudolph and Farrell further discloses that the protrusions are n-shaped and the cavities are u-shaped to allow for some rotational and lateral movement of the first and second barrier elements relative to each other (e.g. Farrell, Fig.’s 1 and 8, page 7, lines 23-24, wherein Examiner notes that the first and second barrier elements are capable of rotating and moving laterally relative to each other inasmuch as the first and second barrier elements of the instant application are capable of rotating and moving laterally relative to each other because of the similar shapes of the protrusion and cavity and because Farrell shows some space between the protrusion and the cavity at the base of the protrusion which would allow some rotation and lateral movement).
Regarding claim 16, Rudolph discloses a method of controlling soil from a disturbed area from being transported to undesired locations, the method comprising: adjoining a first barrier element (e.g. leftmost 303, Fig.’s 1 and 8) and a second barrier element (e.g. adjacent 303, Fig.’s 1 and 8) to create a sediment control system (e.g. 101, Fig. 1, paragraph 0034), the sediment control system includes: the first barrier element having a first end, a second end, a front side, a back side, a bottom side and a top side (e.g. Fig. 8), the front side  having a first angled portion that extends from a front vertical side portion to the top side (e.g. Fig.’s 8 and 9, with angled portion similar to 109 in Fig.’s 2 and 3), the back side having a second angled portion that extends from a back vertical side portion to the top side and the top side free of any channels (e.g. Fig.’s 8 and 9, with angled portion similar to 109 in Fig.’s 2 and 3); only one channel disposed in the first angled portion or the second angled portion (e.g. Fig. 8, similar to 206 in Fig. 5); the second barrier element having a first end, a second end, a front side, a back side, a bottom side and a top side (e.g. Fig. 8), the first end of the first barrier element including a protrusion that matingly engages with a cavity disposed in the first end of the second barrier element to prevent 
Regarding claim 19, the combination of Rudolph and Farrell further discloses that the protrusions are n-shaped and the cavities are u-shaped to allow for some rotational and lateral movement of the first and second barrier elements relative to each other (e.g. Farrell, Fig.’s 1 and 8, page 7, lines 23-24, wherein Examiner notes that the first and second barrier elements are capable of rotating and moving laterally relative to each other inasmuch as the first and second barrier elements of the instant application are capable of rotating and moving laterally relative to each other because of the 
Regarding claims 21 and 27, the combination of Rudolph and Farrell further discloses that notched portions added to any surface are within the scope of the application (e.g. Rudolph, 206, paragraph 0031), the notched portion having a depth that is a certain percentage of the total depth of the barrier element (e.g. Rudolph, Fig. 9), however the combination of Rudolph and Farrell does not explicitly disclose that the bottom side of the first or second barrier element includes a notched portion to engage a curb or sidewalk.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to position a notched portion on the bottom side of the barrier elements of the combination of Rudolph and Farrell because Rudolph discloses that the notched portions can be placed on different surfaces interchangeably (e.g. Rudolph, paragraph 0031) and it has been held that rearranging parts of an invention involves only routine skill in the art.  Further, a notched portion on the bottom side would provide the expected benefit of protecting the contents of the notched portion from damage.  Examiner recommends further defining the corner location of the notch and the direction in which the depth is measured.
Regarding claims 22 and 28, the combination of Rudolph and Farrell further discloses that the notched portion has a depth that is less than 50% of the total depth (e.g. Rudolph, Fig. 9).
Regarding claims 23 and 29, the combination of Rudolph and Farrell does not explicitly disclose that the notched portion has a depth that is greater than 50% of the total depth.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a notched portion with a depth that is greater than 50% of the total depth because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, Applicant has not disclosed 
Regarding claims 24 and 30, the combination of Rudolph and Farrell further discloses that the notched portion has a depth that is less than 75% of the total depth (e.g. Rudolph, Fig. 9).
Regarding claims 26 and 32, the combination of Rudolph and Farrell further discloses that the first or second barrier element has a specific density (e.g. Rudolph, rubberized material, paragraph 0028, wherein all materials inherently have a specific density) but the combination of Rudolph and Farrell does not explicitly disclose that the density is in a range from about 0.0365 pounds/cubic inch to about 0.0385 pounds/cubic inch.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the density limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that this density range provide an advantage, is used for a particular purpose, or solves a stated problem.
Claims 25 and 31 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 2017/0191286) and Farrell (WO 2020/064321) as applied to claims 1 and 16 above, and further in view of Burnquist et al (US 2015/0354213).
Regarding claims 25 and 31, the combination of Rudolph and Farrell discloses the invention substantially as applied above but does not disclose that the bottom side of the first or second barrier element includes a plurality of voids disposed therein, wherein the voids are dome shaped or a rounded pyramid shape.  Burnquist teaches a system (e.g. 128), the system comprising: a first barrier element (e.g. 42) having a first end (e.g. 54), a second end (e.g. 55), a front side (e.g. 51), a back side (e.g. 52), a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gaston (US 6,449,897) discloses a sediment control system with interlocking barrier elements that have the claimed shape (e.g. Fig. 11) and the claimed protrusion/cavity but do not include only one channel in the angled portions.  Rudolph discloses only one channel in the angled portions as described above.  A combination of Gaston and Rudolph would render the claimed invention obvious.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678